United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                               No. 97-2008WM
                               _____________

Mustafa Said,                           *
                                        *
             Plaintiff-Appellant,       *
                                        *
       v.                               *
                                        *
Charles Johnson, CO I at CMCC;          *
Daniel Kliethermes, CO II at CMCC;      *
Litsky, CO at CMCC; Kelly Lock,         *
Superintendent CMCC; John Doe, CO I *
of Fulton Diagnostic Center; John Doe, *
Superintendent of Fulton Diagnostic     *
Center;                                 * Appeal from the United States
                                        * District Court for the Western
             Defendants-Appellees,      * District of Missouri.
                                        *
Hampton, Dr./CMS, Inc.; Tammy           *       [UNPUBLISHED]
Nelson, Statewide Director of CMS,      *
Inc.;                                   *
                                        *
             Defendants,                *
                                        *
Dora Schriro, Director Dept. of         *
Corrections,                            *
                                        *
             Defendant-Appellee.        *
                                  _____________

                         Submitted: December 11, 1997
                             Filed: December 17, 1997
                              _____________
Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Mustafa Said, a Missouri prison inmate, appeals the district court's grant of
summary judgment in favor of the defendants in Said's 42 U.S.C. § 1983 action. The
district court adopted the magistrate judge's report holding that the record did not
support Said's claims. On review, we are satisfied the magistrate judge correctly
applied the well-established summary judgment standard, and we find no error of law
in the magistrate judge's analysis. Accordingly, we affirm on the basis of the magistrate
judge's report. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-